Citation Nr: 1527557	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a respiratory condition, to include as secondary to asbestos and/or herbicide exposure.

2. Entitlement to an increased rating for bilateral hearing loss, presently rated as 10 percent disabling, effective September 23, 2014.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to May 1979 and from September 1986 to September 1998.  He was awarded the Vietnam Service Medal and Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for service connection for a respiratory condition and granted a noncompensable rating for bilateral sensorineural hearing loss.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in Cleveland, Ohio.  A transcript of that hearing has been prepared and associated with the Veteran's electronic claims file.

As a matter of background, in April 2014, the Board issued a remand in this matter so that the RO could take steps to verify the Veteran's service in the Republic of Vietnam, and so that the Veteran could be afforded an examination in connection with both pending claims.  After the completion of that development, the RO issued a supplemental statement of the case in October 2014 which continued to deny the claim for service connection for a respiratory condition, and granted a 10 percent disability rating for bilateral hearing loss, effective September 23, 2014.  

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On November 5, 2014, the Veteran withdrew from appeal, the claim for an increased disability rating for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  A substantive appeal must specify the issues being appealed.  38 C.F.R. § 20.202 (2014).

Pursuant to 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2014).  A withdrawal may be made by the appellant or by his authorized representative.  Id. 
 
In October 2014, the RO issued a supplemental statement of the case (SSOC) in which it granted a disability rating of 10 percent for the Veteran's service-connected bilateral hearing loss, effective September 23, 2014.  

On November 5, 2014, the Veteran submitted a statement in which he indicated his satisfaction with the disability rating granted, and expressed his desire to withdraw any continued appeal for a higher disability rating at that time.  He confirmed this statement in a letter submitted February 18, 2015.  Given this clearly written withdrawal, there remain no allegations of errors or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these matters are dismissed.  



ORDER

The appeal of entitlement to an increased disability rating for bilateral hearing loss is dismissed.


REMAND

Since the issuance of an October 2014 supplemental statement of the case, the Veteran submitted additional, pertinent, medical records to include records of a February 2015surgical procedure at Mercy West Hospital in Cincinnati, Ohio, on February 19, 2015, to treat his alleged, progressively worsening respiratory condition.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  The Board observes that any pertinent evidence submitted by a veteran or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral. 38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans  v. Sec'y of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

Additionally, the Board notes that the Veteran was afforded a VA examination in connection with his service connection claim in October 2014.  In the resulting opinion, the VA examiner stated that the Veteran does not suffer from a respiratory condition, although it did find evidence of a moderately sized hiatal hernia.  As noted, in February 2015, the Veteran submitted additional private medical records, which include testing records which appear to confirm a hernia, and also indicate that the Veteran suffered from a consistent cough which is possibly indicative of pharyngeal involvement, although it does not give a specific diagnosis.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Boards evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of all of the evidence of record, the Board finds that the medical opinion rendered in October 2014 is inadequate for adjudicative purposes as it does not provide a sufficient explanation for why the Veteran was found to be without a diagnosed respiratory condition.  While it did find evidence of a hiatal hernia, the opinion did not address whether the Veteran's reported respiratory symptomatology may be associated with that diagnosis, and whether that diagnosis is related to active service.  Therefore, on remand, the AOJ should obtain an addendum opinion which addresses the Veterans entire medical history, to include the evidence submitted in February 2015, and any subsequent evidence to be associated with the claims file, and specifically address whether the Veteran does, in fact, have a respiratory condition, and whether that condition is likely related to active service.  

Accordingly, the case is REMANDED for the following action:

1. The claims file to the October 2014 VA examiner for an addendum opinion.  If the October 2014 VA examiner is not available, an appropriate specialist should be selected to write the addendum opinion.  The need for any additional examination or testing is left to the discretion of the examiner selected to write the addendum opinion.

The entire claims file, including a copy of this remand, should be made available to the examiner for review.  The examiner is requested to review the Veteran's entire medical history and provide the following opinions:

Whether the Veteran has a presently diagnosed respiratory condition.  If the examiner finds that such a condition does not exist, a complete explanation of that conclusion must be provided.  If the examiner finds that such a diagnosis can be made, then he or she should state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed respiratory condition is related to his active military service, to include any documented herbicide or asbestos exposure.

Whether the Veteran has a hiatal hernia which is related to his claimed respiratory symptomatology.  If such a connection is found, then the examiner should also opine as to whether that hernia is at least as likely as not (i.e., a 50 percent probability or greater) related to his active military service.

A complete and thorough rationale for all opinions must be provided.  Specifically, any opinion should be supported by citation to evidence in the record, medical treatise evidence, or known medical principles.  

2. Thereafter, the AOJ should readjudicate the matter in light of all evidence of record.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran a supplemental statement of the case and provide him with adequate time to respond before returning the matter to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


